— Order insofar as appealed from unanimously reversed on the law without costs and matter remitted to Monroe County Family Court for further proceedings, in accordance with the following Memorandum: The Department of Social Services appeals from that portion of an order of Family Court which confirmed the finding of the Hearing Examiner reducing an income execution order (IEO) based upon respondent’s changed financial condition. The Department argues that the Hearing Examiner had no authority to modify the IEO. We agree. The Hearing Examiner should have declined to modify the IEO and instead should have referred the matter to the appropriate Support Collection Unit (see, CPLR 5241 [e]). Upon an adverse determination by the Collection Unit, a party may seek review in a CPLR article 78 proceeding (see, Matter of Commissioner of Social Servs. v Sealy, 139 Mise 2d 563). Accordingly, the original IEO is reinstated. (Appeal from Order of Monroe County Family Court, Maas, J. — Child Support.) Present — Doerr, J. P., Boomer, Green, Pine and Balio, JJ.